                       Case 1:18-cv-09629-VEC Document 8 Filed 10/23/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                                                                      )
        CAR-FRESHNER CORPORATION and                                  )
              JULIUS SÄMANN LTD.,                                     )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 18-cv-09629-VEC
                                                                      )
              BALENCIAGA AMERICA, INC.,                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BALENCIAGA AMERICA, INC.
                                           148 Mercer Street
                                           New York, New York 10012




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: COWAN, LIEBOWITZ & LATMAN, P.C.
                                           Jonathan Z. King (jzk@cll.com)
                                            Eric J. Shimanoff (ejs@cll.com)
                                           114 West 47th Street
                                           New York, New York 10036


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:            10/23/2018                                                                     /s/ D. Howie
                                                                                          Signature of Clerk or Deputy Clerk
